DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Special Status
The present application has been accorded “special” status as participating in the Patent Prosecution Highway (PPH) pilot program.
Information Disclosure Statement
 The information disclosure statement(s) (IDS) submitted on 04/25/2022 & 05/24/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the Examiner. 
Drawings
The drawings  (at least figs. 1A, 1B, 3A, 3B, 3C, 4A, 4B, 4C, 4D, 5A, 5B, 5C, 6A, 6B, & 7,  are objected to under 37 CFR 1.84(l) for being unsatisfactorily reproducible. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
 The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “98” (figs. 4B-4D; analogous to fluid channel 108 of fig. 5B; possible solution is to similarly add 98 in [0066]), “103” (fig. 4B; appears to be an inlet channel, see [0068], suggestion being to add 103 therein), and “105” (figs. 4B-4C; appears to be an outlet channel, see [0068], suggestion being to add 105 therein).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “150” has been used to designate both (first) “radial channel segment” ([0095] appears appropriate for fig. 10B 150-3) and “mounting assembly” ([0078]-[0080], appears appropriate for fig. 7). The Examiner generally suggests as one possible solution that the first radial channel segment of [0095] & fig. 10B be assigned a different element number, such as “151” for [0095] & correspondingly “151-3” for fig. 10B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). The objection to the drawings will not be held in abeyance.
Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with ATTNY William Guerin (41047) on 26JUL2022.
The application has been amended as follows: 	
ABSTRACT (Currently Amended)
A rotary valve that includes a stator, a rotor and a plurality of sample channels. The stator includes a stator surface having an inlet port, an outlet port and a plurality of selectable ports. The rotor includes a rotor surface having a first rotor channel and a second rotor channel. The rotor is configurable in a plurality of rotor positions, each of which couples the inlet port to one of the selectable ports through the first rotor channel and couples the outlet port to another one of the selectable ports through the second rotor channel. The two selectable ports are coupled to each other through one of the sample channels. The rotor has a bypass state defined by a rotor position, or angular range of rotor positions, at which the inlet port is coupled to the outlet port through the second rotor channel.
Allowable Subject Matter
Claim(s) 1-12 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claim 1, 
the prior art fails to disclose or motivate one skilled in the art to manufacture a rotary valve comprising (omissions/paraphrasing for brevity/clarity; additional emphasis in italics) “a stator comprising…an inlet port, an outlet port, a plurality of selectable ports”, “a rotor comprising…a first rotor channel and a second rotor channel…,…a plurality of rotor positions at which the first rotor channel couples the inlet port to one of the selectable ports at one end of one of the sample channels and the second rotor channel couples the outlet port to another one of the selectable ports that is at an opposite end…, the rotor having a bypass rotor position at which the inlet port is coupled to the outlet port through the second rotor channel and the first rotor channel is not coupled to the inlet port, not coupled to the outlet port and not coupled to any of the selectable ports" in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Further in accordance with MPEP 1302.14(I), the Examiner is in substantial agreement with the analysis and identification of the closest prior art put forth in the Written Opinion of the International Searching Authority dated 29APR2022, see section 2, especially section 2.4. The Examiner further notes that exemplary advantages of the instant invention over the prior art can be found in at least [0004], [0042], [00100], & [00109], inclusive of not having to sacrifice a sample channel to serve as a bypass channel, having decreased delay volume, and/or having decreased bypass transit time. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The replacement drawings will be acceptable subject to correction of the informalities as put forth above.  Applicant has THREE MONTHS FROM THE "MAILING DATE" of this communication to file the correction. The correction will not be held in abeyance.
Failure to timely comply will result in ABANDONMENT of this application. 
Extensions of time to provide acceptable drawings after the mailing of a notice of allowability are no longer permitted. The drawings will ordinarily not be returned to the Examiner for corrections; Office of Data Management will assess the replacement drawings for the informalities. It is Applicant’s responsibility to see that no new matter is added when submitting replacement drawings after allowance. See MPEP § 608.02(z).
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday. Attorney is welcome to call the Examiner for an impromptu interview to further discuss the objections.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856